Citation Nr: 0104839	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas that denied the benefit sought on appeal.  
The veteran, who had active service between May 1974 and May 
1977, appealed that decision to the BVA.    


REMAND

The veteran's representative contends that the service 
medical records indicate a suicidal attempt was made in April 
1977 and the diagnosis was situational depression. The 
representative further asserts that the veteran has attempted 
suicide and has been diagnosed with neurotic depression.

While the veteran's appeal was pending, there was a 
significant change in veteran's benefits law applicable to 
this claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§5102, 5103, 5103A, and 5107).  Among other 
things, this law substantially modified the nature of, and 
circumstances triggering, VA's duty to assist a claimant.  
Specifically, it requires VA notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  In 
addition, VA must inform the claimant as to what evidence the 
claimant is to provide and what evidence, if any, VA will 
attempt to obtain on the veteran's behalf.  

A preliminary review of the record reveals that a separation 
examination was conducted in April 1976.  The psychiatric 
evaluation was normal.  The veteran was seen by the military 
mental health clinic in April 1977, he was referred by his 
unit following a suicide attempt. The veteran described the 
stress of military life plus the loss of a girl friend was 
the reason for the attempt.  He reported no prior psychiatric 
treatment.  His mood was depressed and his affect was 
appropriate.  Situational depression was noted.  No 
medication was given and he was to return for follow up.  He 
was subsequently seen for other complaints, but there was no 
reference to any psychiatric problems.  In a record dated in 
May 1977, used when a separation examination was conducted 
more than 3 days before separation, the veteran reported that 
there had been no change in his medical condition.  A VA 
examination conducted in February 1978 was negative for 
complaints or findings of a psychiatric disorder.  The 
veteran was described as normally oriented and mood and 
response were proper.  Subsequent VA medical records show 
that the veteran was diagnosed with neurotic depression in 
during treatment from April to May 1997 and major depression 
in March 1998.  It was noted that the veteran related 
numerous suicide attempts in the past.  While the veteran 
relates his current disorder to service, there is no medical 
evidence of record which shows a connection between his 
service or the episode in 1977 and any current psychiatric 
disorder.  Since, a VA examination has not been conducted, 
and could provide valuable evidence on this pivotal point; 
the Board concludes that such a VA examination, consistent 
with the duty to assist, should be scheduled. 

The Board notes that the basis for the RO's denial of this 
claim was that it was not well grounded.  With the changes 
brought by the Veterans Claims Assistance Act of 2000, this 
standard no longer applies.  Thus, a remand to the RO is 
appropriate so that, in addition to obtaining a psychiatric 
examination, the RO may also comply with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§5102, 
5103, 5103A, and 5107). 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to provide the names, addresses, 
and approximate dates of treatment of all 
health care providers and any necessary 
authorizations for his claimed 
psychiatric disorder.  The RO should 
obtain and associate with the claims file 
all records identified by the veteran or 
note why such records could not be 
obtained. 

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The veteran's 
claims file and a copy of this remand 
must be made available to the examiner 
for review.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is further requested to review 
all pertinent records associated with the 
claims file-particularly service medical 
records and any records of treatment 
following service-and offer an opinion 
as to whether it is as least as likely as 
that any current psychiatric disorder is 
related to service, including the episode 
in April 1977. The examiner should 
include a detailed rationale, pointing to 
evidence in the record, for all opinions 
expressed. 

3.  Once all development has been 
completed, the RO should undertake any 
further action it believes is necessary 
to comply with the notice and duty to 
assist provisions of the Veterans Claims 
Assistance Act of 2000.  Thereafter, it 
should readjudicate the veteran's claim.  
If the RO denies the benefit sought, it 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an 
opportunity to respond thereto before the 
record is returned to the Board for 
further appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. see Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN 
Member, Board of Veterans' Appeals

 
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


